Title: To Thomas Jefferson from Charles Thomson, 4 February 1809
From: Thomson, Charles
To: Jefferson, Thomas


                  
                     Dear and ancient friend 
                     
                     Harriton Feby 4. 1809.
                  
                  I received your favour of the 25 of December and sincerely congratulate with you on the close of your arduous administration and the meas sibi confeia reiti which you must needs carry with you into retirement. This is the sweet reward of the good man and the true patriot, and that of which neither envy, malice nor faction can ever rob him. I was going to say that from the insidious designs of one inverate enemy and its emissaries among us, and from the corruption weakness & wickedness among our selves I have no small apprehension of danger. But I drop the subject, and hasten to send you the third vol. & to inform you that the 4th and last viz the New testament is now in great forwardness, more than half being printed.
                  I am glad to hear that among your first employments you propose to give to the Sept: an attentive perusal, and I hope you will be so kind as to favour me with your notes and observations where I have failed in conveying the true meaning.
                  I herewith send you a ground plot of Ezekiels temple. It is drawn on a scale of 40 cubits to an inch. The cubit I take to be 21.6 inches consequently 5 Cubits=9 feet. I drew it as from a surveyor’s field book, not knowing when I began where it would end. Judge then of the pleasure it gave me when I found the close.
                  That health and happiness may attend you is the sincere wish of your old and affectionate friend 
                  
                     Cha Thomson 
                     
                  
               